DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathiez (US 2005/0081874).
A brush for applying a product to the eyelashes and/or eyebrows, comprising a twisted core (7) (paragraph 22) that extends along a longitudinal axis, and bristles (8, 9) that extend from the core along a portion of length L1, the ends of the bristles defining an envelope surface S, the envelope surface S having at least one longitudinally extending cutout (9), the cutout having a length L2 where L2>L1/2, a width w measured at the bottom of the cutout, that is constant along at least a portion with a length L3 along the longitudinal axis greater than or equal to 50% of its length L2, and a distance d from the longitudinal axis that varies along its length L2 (see Figures 2a-2c and 3a-3c). The cutout has, in cross section, a flat bottom (see Figure 3b). The bottom of the cutout has, in longitudinal section, a profile that is concave towards the outside (see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathiez (US 2005/0081874) in view of Gueret (EP 0 792 609 A1).
Matheiz discloses the claimed invention except for the distance d of the cutout from the longitudinal axis forms a curve that does not have any angular points. Gueret teaches a twisted mascara brush having a cutout, wherein the distance d of the cutout from the longitudinal axis forms a curve that does not have any angular points to conform to the user’s eyelashes (7) (see Figure 5).  It would have been obvious to one .

Claims 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathiez (US 2005/0081874).
Mathiez discloses the claimed invention except the specific ratio of the w/W being between 0.9 and 0.4 wherein W is the width of the cutout measured at the surface; and the ratio w/D is between 0.4 and 0.1, wherein D is the diameter of the cross section of the envelope surface S apart from the cutouts, and the brush is chamfered at its ends.  Mathiez teaches a V shaped cutout (paragraph 103) and that one end is chamfered (See Figure 3C). It would have been obvious to one having ordinary skill in the art before the effective fling date to have the ratio of w/W be between 0.9 and 0.4 and w/D be between 0.4 and 0.1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the chamfered end be located at both end portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Mathiez does not disclose a cutout having a distance from the longitudinal axis that varies along its length, Mathiez discloses a cutout having a distance from the longitudinal axis that varies along its length. Claim 17 of Mathiez “the tubular element has a conicity of up to 10 to 15 degrees on the outer face having the slots (57) in order to vary the length to which the bristles are cut depending on the axial position of the cutting tool bearing on this face”, also paragraph 103 disclose “the blades may be formed by linear or circular cutting strips. Furthermore, the grooves may have different shapes: conical, cylindrical, V etc.” these different blades would produce cutouts having a distance from the longitudinal axis that varies along its length. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
2/1/2021